20-853
     Salim v. Garland
                                                                             BIA
                                                                      Vomacka, IJ
                                                                     A201 291 842
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RAYMOND J. LOHIER, JR.,
 9            MYRNA PÉREZ
10                 Circuit Judges.
11   _____________________________________
12
13   MOHAMMED SALIM,
14            Petitioner,
15
16                      v.                                  20-853
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Mahfuzur Rahman, Esq., Elmhurst,
24                                      NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General;
28                                      Anthony C. Payne, Assistant
 1                                    Director; Raya Jarawan, Trial
 2                                    Attorney, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner       Mohammed    Salim,   a   native    and     citizen   of

11   Bangladesh, seeks review of a February 10, 2020, decision of

12   the BIA affirming a March 30, 2018, decision of an Immigration

13   Judge (“IJ”) denying asylum, withholding of removal, and

14   relief under the Convention Against Torture (“CAT”).                   In re

15   Mohammed Salim, No. A 201 291 842 (B.I.A. Feb. 10, 2020),

16   aff’g No. A 201 291 842 (Immig. Ct. N.Y. City Mar. 30, 2018).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19       We have reviewed the IJ’s decision as supplemented by

20   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

21   Cir. 2005).        We review adverse credibility determinations

22   under a substantial evidence standard, see Hong Fei Gao v.

23   Sessions,    891    F.3d   67,    76   (2d    Cir.     2018),    and    “the

24   administrative findings of fact are conclusive unless any
                                 2
 1   reasonable adjudicator would be compelled to conclude to the

 2   contrary,”    8    U.S.C.   § 1252(b)(4)(B).        “Considering     the

 3   totality of the circumstances, and all relevant factors, a

 4   trier of fact may base a credibility determination on . . .

 5   the inherent plausibility of the applicant’s or witness’s

 6   account, the consistency between the applicant’s or witness’s

 7   written and oral statements . . . , the internal consistency

 8   of   each   such   statement,    [and]     the   consistency   of   such

 9   statements with other evidence of record . . . without regard

10   to whether an inconsistency, inaccuracy, or falsehood goes to

11   the heart of the applicant’s claim . . . .”                    8 U.S.C.

12   § 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s credibility

13   determination unless, from the totality of the circumstances,

14   it is plain that no reasonable fact-finder could make such an

15   adverse credibility ruling.”           Xiu Xia Lin v. Mukasey, 534

16   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

17   at   76.      Substantial       evidence    supports    the    agency’s

18   determination that Salim was not credible as to his claim of

19   past persecution by members of the Awami League and the police

20   on account of his support for the Bangladesh National Party

21   (“BNP”).


                                        3
 1          The agency reasonably relied on several inconsistencies

 2   between Salim’s application and testimony regarding alleged

 3   attacks.       See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai Gao v.

 4   Barr,    968   F.3d    137,    145     n.8   (2d   Cir.    2020.)     Salim’s

 5   application gave detailed accounts of attacks in October 2001

 6   and October 2006, three attacks in January 2009, and two

 7   attacks in February 2010.             However, he testified that he was

 8   attacked for the first time in 2009, did not mention the 2001

 9   or 2006 incidents until confronted with the discrepancy on

10   cross-examination, and could not remember anything regarding

11   the 2006 attack even though it allegedly occurred on a

12   historic day and left him unconscious.               Moreover, when asked

13   who attacked him in 2001, he named different attackers than

14   those named in his application.                    And while his written

15   statement      described      three    attacks     in     January   2009,   he

16   testified about only two.

17          The agency also reasonably found that Salim’s documentary

18   evidence did not rehabilitate his credibility and, in some

19   cases, contradicted or raised doubts about the plausibility

20   of his account.        8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia

21   Lin,     534    F.3d    at     167     (permitting        consideration     of


                                             4
 1   discrepancies between the petitioner’s testimony and letters

 2   from third parties); Biao Yang v. Gonzales, 496 F.3d 268, 273

 3   (2d Cir. 2007) (“An applicant’s failure to corroborate his or

 4   her testimony may bear on credibility, because the absence of

 5   corroboration      in   general   makes   an     applicant   unable   to

 6   rehabilitate testimony that has already been called into

 7   question.”).       Salim testified that he was hospitalized on

 8   February 27, but his doctor’s letter states that he was

 9   hospitalized from February 19 to 22.           He testified that Awami

10   League members “ransacked” his house in Bangladesh and “burnt

11   down” his family’s furniture and, following his departure,

12   returned many times to his wife’s home and broke furniture.

13   But his wife did not confirm these details, stating only that

14   Awami League members threatened her and came to the house

15   searching for Salim.       His mother’s letter describes 2001 and

16   2006 attacks that Salim did not recall in his testimony.

17   Moreover, his mother’s and sister’s letters contained some

18   identical    language,     suggesting     they     were   not,   as   he

19   testified, written independently.         See Singh v. BIA, 438 F.3d

20   145,   148   (2d   Cir.   2006) (per    curiam)    (upholding    adverse

21   credibility determination based in part on “nearly identical


                                        5
 1   language in the written affidavits allegedly provided by

 2   different people” in support of a petitioner’s claim).

 3       The agency also reasonably rejected some of Salim’s

 4   testimony as implausible.    A finding of implausibility “must

 5   be based on more than bald speculation or caprice” but will

 6   generally be upheld where it is “tethered to record evidence,

 7   and there is nothing else in the record from which a firm

 8   conviction of error could properly be derived.”        Wensheng Yan

9    v. Mukasey, 509 F.3d 63, 66–67 (2d Cir. 2007) (quotation marks

10   omitted).   Salim made a late addition to his claim, alleging

11   that Awami League members assaulted his wife shortly after

12   his hearing before the IJ.        The IJ reasonably found this

13   allegation implausible given that Salim did not corroborate

14   it with anything other than a photograph of a woman in a cast,

15   nearly seven years had passed since Salim left Bangladesh,

16   and there was no prior violence against his wife or any event

17   to trigger heightened violence after so many years.        Id.

18       Salim argues that faulty interpretation at his merits

19   hearing deprived him of due process because it “create[d]

20   confusion” that led to the IJ finding him not credible.          This

21   claim   fails   because     the       IJ’s   adverse   credibility


                                       6
 1   determination    was     primarily   based      on       discrepancies     and

 2   implausibilities in his testimony, and Salim does not explain

 3   how all the problems with his testimony could be attributed

 4   to the interpreter. 1      See Garcia-Villeda v. Mukasey, 531 F.3d

 5   141, 149 (2d Cir. 2008) (“Parties claiming denial of due

 6   process in immigration cases must, in order to prevail, allege

 7   some    cognizable     prejudice     fairly         attributable     to   the

 8   challenged process.” (quotation marks omitted)).

 9          Given the inconsistencies, implausible statements, and

10   lack    of    reliable     corroboration            as   described    above,

11   substantial     evidence     supports         the    adverse   credibility

12   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai Gao,

13   968 F.3d at 145 n.8; Biao Yang, 496 F.3d at 273.                          That

14   determination    is    dispositive       of    asylum,     withholding     of




     1Salim cites interpreter error to challenge the IJ’s finding
     that he was “hemming and hawing” when he said 1979 and 1989
     before landing on 2009 as the year of his first attack. We
     decline to rely on this finding or on the IJ’s findings
     regarding a 2012 election and January 9, 2009, attack that
     are not supported by the hearing transcript. Even crediting
     the allegation of interpreter error, the other findings
     provide substantial evidence for the adverse credibility
     determination. See Likai Gao, 968 F.3d at 145 n.8; Xiao Ji
     Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338–39 (2d Cir.
     2006).

                                          7
1   removal, and CAT protection because all three forms of relief

2   were based on the same factual predicate.        See Paul v.

3   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  8